Exhibit 10.28 AMENDMENT TO EMPLOYMENT AGREEMENT THIS AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made as of the day of 2007, by and between Burlington Coat Factory Warehouse Corporation, a Delaware corporation (the “Company”), and (“Executive”). WHEREAS, the Company and the Executive entered into an EMPLOYMENT AGREEMENT dates as of (the “Employment Agreement”); and WHEREAS, the Company and the Executive desire to amend the Employment Agreement on the terms and conditions hereinafter set forth; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and for other good and valuable consideration, the receipt and sufficiency of which are acknowledged, the parties hereto agree as follows: 1.Section 1,
